DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered. Claims 7-12, 14-18, and 20-28 are pending.

Claim Objections
Claims 20-21 and 23 are objected to because of the following informalities:  “free oil containing flavorant or ingredient” as recited in claims 20-21, 23 seems to be missing the term viscous. It is suggested that the above recitation in claims be changed to “viscous free oil containing flavorant or ingredient” as it is referred to in base claim 7.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7-12, 14-18, 20-24 and 27 are rejected under 35 U.S.C. 103 as obvious over Koss et al (US 2003/0031758 A1), hereinafter Koss in view of Rosenfield (US 1,528,077).

Koss teaches of a frozen aerated dessert comprising a base frozen confectionery material and 0.5-20% flavoring selected from a group including peanut butter (abstract and paragraphs 0012, 0023, 0028, 0029 and 0060-0065).  Thus the use of a base frozen confectionery material and 0.5-20% flavoring specifically peanut butter would have been encompassed or at least an obvious suggestion of the prior art.  To use a disclosed flavoring in the range taught for usage of flavorings would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, peanut butter as taught by the prior art is considered a viscous free-oil containing flavoring or ingredient in butter form as instantly claimed because it is disclosed as such in the instant specification (page 4 paragraph 3).  It is noted that as the base material is subject to freezing it is considered a base frozen confectionery material as instantly claimed; and as the base material is considered anything other than the 0.5-20% flavoring, the base material is thus included in an amount of 80-99.5%.  
Koss is silent to the free-oil content of the peanut butter as per claim 7, 20-23  where free-oil is at least 6% by weight as recited in claim 20, at least 8% by weight as recited in claim 21, at least 10% by weight as recited in claim 22 or at least 12% as recited in claim 23, where free-oil by weight of the viscous free oil containing flavoring or ingredient as this is most in line with the instant disclosure.  Rosenfield teaches that peanut butter formed in an ordinary manner has 11-25% free oil, with an average of about 18% (page 1 lines 78-85).  As Koss does not teach any special requirements for the peanut butter flavoring, in practicing the invention disclosed by Koss it would have been obvious and well within the purview of one of ordinary skill in the art at the time of the effective filing date of the invention to use peanut butter produced in an ordinary manner, and thus the use of peanut butter with 11-25%, or an average of about 18% free-oil as taught by Rosenfield.  The ordinary artisan would have been motivated to modify peanut butter with free-oil content of at least 12% as taught by Rosenfield (meets all claims 7, 20-23) at least for the purpose of utilizing a easily available peanut butter made in an ordinary manner as taught by Rosenfield (Page 1, lines 78-85).To use an ordinary form of a disclosed ingredient would have been obvious in the practice of the prior art.

Further, regarding the confection as having fewer than 0.01 crystalline structures per square micron of air bubble as recited in claims 7 and 24, preferably less than 0.009 structures per square micron of air bubble as recited in claim 8, or less than 0.0075 structures per square micron of air bubble as recited in claims 9 and 27, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. 


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. "When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not." In re Spada, 
As shown by Koss in view of Rosenfield is considered to encompass or at least make obvious the product as instantly claimed.    

Regarding the confection as having a probability density function (PDF) for largest bubble size of at least 0.013 as recited in claim 10, preferably at least 0.015 as recited in claim 11 or at least 0.018 as recited in claim 12, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the Applicant to show that the prior art product is different.  In the instant case, although the prior art is silent to the instantly claimed property, as the instant disclosure shows that conventionally produced ice cream with 5% peanut butter produces a product with a PDF of at least over 0.040  and with 12% peanut butter has at least 0.01 PDF (Figure 9 Univat and specification page 16 lines 10-21 and page 22 lines 10-21) the conventional product with 10% peanut butter as shown by Koss is considered to encompass or at least make obvious the product as instantly claimed, wherein a PDF of between 0.01-0.040 would be expected.  It is noted that although no example was given for 10% nut butter the results of 10% would be expected to lie between those results given for 5% and 12% nut butter.  Furthermore, it is again noted that Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison and Applicant has provided no evidence that the product of the closest prior art is different than products commensurate in scope with the instant claims.
Regarding the frozen confection as homogenous to the eye and taste as recited in claims 7, 10 and 24, as Koss in view of Rosenfield teaches that the confectionery base is homogenized and the flavoring is mixed in (paragraph 0028), the formation of the product wherein the flavoring has been fully mixed in, i.e. homogenized would have been encompassed or at least an obvious suggestion of the prior art.  Because mixing was the combining of ingredients together through blending, wherein prior art teaches of mixing, known results of mixing, such as and including forming of a continuous product, i.e. a homogenous product to the eye and taste would have been encompassed or at least obvious and well within the purview of one of ordinary skill in the art.  



Claims 25 and 26 are rejected under 35 U.S.C. 103 as obvious over Koss and Rosenfield, further in view of Advanced Mixing Technologies (“Admixer” pages 1-2 November 2013 https://www.admix.com/pdfs/resourcelibrary-brochures-admixer.pdf).
As discussed above Koss in view of Rosenfield teaches of a frozen aerated dessert comprising a base frozen confectionery material and 0.5-20% flavoring selected from a group including peanut butter (abstract and paragraphs 0012, 0023, 0028, 0029 and 0060-0065).  Thus the use of a base frozen confectionery material and 0.5-20% flavoring specifically peanut butter would have been encompassed or at least an obvious suggestion of the prior art.  To use a disclosed flavoring in the range taught for usage of flavorings would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, peanut butter as taught by the prior art is considered a viscous free oil containing flavoring or ingredient in butter form as instantly claimed because it is disclosed as such in the instant specification (page 4 paragraph 3).  
Regarding the composition recited in claims 25 and 26, wherein the confection has a probability density function (PDF) for largest bubble size of at least 0.013 as recited in claim 10, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case, Advanced Mixing Technologies (AMT) teaches that the production of ice cream was ideal for low shear application (page1, table, bottom right), and that a static mixer exceled at processing any combination of miscible fluids, achieved complete homogeneity, was ideal for flavors and gentle blending including blending with peanut butter, provided easy assembly and installation, low capitol cost and maintenance, and 50-90% less power consumption then mechanical mixers (page 1 left side).  It would have been obvious for mixing of the peanut butter and ice cream base of Koss to be completed with a low shear mixer to achieve complete homogeneity, provide easy assembly and installation, low capitol cost and maintenance, and 

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Koss and Rosenfield further in view of Ruben (“Roasted Hazelnut Ice Cream –Recipe” Ice Cream Science February 2013, pages 1-6 http://icecreamscience.com/roasted-hazelnut-ice-cream-recipe/) and Paleoindx (“Vanilla Hazelnut Ice Cream”. February 2013, pages 1-4 https://paleoinpdx.com/2013/02/12/vanilla-hazelnut-ice-cream/).
As discussed above, Koss in view of Rosenfield teaches of a frozen aerated dessert comprising a base frozen confectionery material and 0.5-20% flavoring selected from a group including peanut butter (abstract and paragraphs 0012, 0023, 0028, 0029 and 0060-0065).  Thus the use of a base frozen confectionery material and 0.5-20% flavoring specifically peanut butter would have been encompassed or at least an obvious suggestion of the prior art.  In addition to peanut butter, the teachings of Koss encompass the flavorings as in a pureed form, wherein the flavoring includes nutmeats and nut extracts from almonds, pecans, walnuts, etc. (paragraphs 0063 and 0064).  
Koss is not specific to the flavoring as hazelnut butter as recited in claim 28, however Paleoindx teaches the use of hazelnut butter in ice cream, wherein the ice cream has a nutty flavor (page 1 title and paragraph 1). Paleoindx teaches that additionally you can use a different nut butter in forming the product when hazelnut butter is not available (page 2 first paragraph).  Ruben shows ice cream with a nice roasted hazelnut flavor formed from adding about 9% hazelnut paste (110 grams hazelnut paste/1210 grams total) to an ice cream mix after it has been cooled and aged (page 1 all, page 4 section 6, and page 5 step 7 paragraph 1).  It would have been obvious to use hazelnut butter as the flavoring in the ice cream of Koss as Paleoindx teaches hazelnut butter provides a nutty flavor and/or as Ruben shows that 

Response to Argument
Applicant's arguments filed 2/9/2021 regarding the remaining rejections have been fully considered but they are not persuasive. 
Applicant generally argues that as seen in the specification, without using a static mixer it was generally difficult to homogenously incorporate large amounts of viscous free oil containing flavorings into aerated frozen confections after they have been homogenized without risking poor texture, variable overrun and a high degree of weight variation.  This argument is not convincing as it is not commensurate in scope with the claims.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relied in the arguments of July 2020 and 2/9/2021 (i.e., difficulty in incorporation of viscous flavor at higher levels, difficullty in mixing homogeneously of free oil-containing flavorings such as peanut butter into aerated frozen confections after they have been homogenized, poor texture, variable overrun and a high degree of weight variation (Remarks, page 1) use of a static mixer for forming the frozen confection, a method of forming the product, ideal texture, low degree in weight variation, and the flavoring ingredient as added to the already frozen confection(As per July 2020) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally no specific evidence is cited, let alone evidence which compares the closest prior art of record and which is commensurate in scope with the instant claims.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the claimed product properties result from the disclosed method and therefore the disclosed method is required to produce the product claimed.  This argument is not convincing to withdraw the rejection because the argued product properties of crystalline structures and probability density function are considered obvious over the teachings of the prior art for the reasons discussed above.
Applicant argues against Koss does not teach incorporation of viscous flavorant at claimed levels and specifically the peanut butter or other pastes or butters could be used or of problems of incorporation at higher levels or how to solve them”. This argument is not persuasive to withdraw the 103 obviousness rejection. As Koss teaches overlapping flavoring ingredients and amounts of said flavoring within a frozen confection, the claimed amounts of at least 5% of any viscous flavoring paste or butter (claim 7) or at 
Since Koss teaches incorporation of flavors including peanut butter in amounts ranging from 0.5-20% and Rosenfield teaches that typical peanut butter contained free-oil in the range as claimed.   “That the [prior art] patent discloses a multitude of effective combinations does not render any particular [composition] less obvious.” Merek & Co v. Biocraft Labs., 874 F.2d 804,807 (Fed. Cir. 1989).  Additionally it is noted that the argued claims are not limit to peanut butter, but rather broadly recite a viscous free-oil containing flavoring/ingredient in paste or butter form, such as coconut paste, almond butter, hazelnut butter and other nut butters as disclosed in the instant specification page 4 lines 18-20 and in addition to peanut butter, the teachings of Koss encompass the flavorings as in a pureed form, wherein the flavoring includes nutmeats and nut extracts from almonds, pecans, walnuts, etc. (paragraphs 0063 and 0064).
Applicant previous argument that although Koss mentions peanut butter as a possible ingredient there are no examples in the reference including peanut butter and that in paragraph 0064, Koss teaches a non-fruit flavoring is used in a range of about 0.5-4%.  This argument is not convincing to withdraw the rejection as a reference is not limited to its preferred embodiments and/or examples, but rather must be considered as a whole.  It is noted that the citation of paragraph 64, specifically states the lower range is for “one embodiment” and thus it would not be expected to limit the disclosure as argued.
Regarding the rejection based on applicant’s use of parameters that cannot be measured, applicant is referred to rejection above. The rejections provide rationale as to why the product of the prior art would encompass the product as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791